Citation Nr: 0841449	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for intervertebral disc syndrome at the L3-L4, L4-L5 and L5-
S1 with history of sciatica. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
subjective complaints of pain and fatigue after standing; 
objective findings include normal range of motion, no 
incapacitating episodes, but some radiating pain;  flexion 
less than 60 degrees, neurologic abnormalities and 
incapacitating episodes have not been shown.

2.  The veteran's left wrist disability has been manifested 
by subjective complaints of pain with heavy lifting; 
objective findings include full range of motion.  Ankylosis 
has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for intervertebral disc syndrome at the L3-L4, L4-L5 
and L5-S1 with history of sciatica have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5243 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, DCs 5214, 5215 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Intervertebral Disc Syndrome

The veteran is rated at 10 percent for his low back 
disability.  In order to warrant a higher rating, the 
evidence must show the following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20%);
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20%);
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20%); or
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months 
(20%).  

Under Note (1) to the General Rating Formula, the Board is 
directed to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Moreover, an "incapacitating episode" is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest prescribed 
by a physician and treatment by a physician.  

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.

As to the first two criteria, at his August 2004 VA 
examination, the veteran exhibited 90 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral bending in each 
direction and 45 degrees of bilateral rotation, each without 
apparent pain.  In this case, his forward flexion exceeds 60 
degrees, and his combined range of motion (270 degrees) 
exceeds 120 degrees.  As a result, an increased rating is not 
warranted based on flexion or range of motion.

Additionally, there is no indication that his back pain is 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  At this August 2004 VA examination, the 
veteran noted that his pain gets worse after standing or 
walking for more than an hour.  However, there was no 
indication of an abnormal gait or an abnormal spinal contour.  

An October 2004 service treatment report indicated that he 
walked "hunched over," and that he also had received a 
number of epidural injections for his pain.  However, there 
was no indication of an abnormal gait at that time.  
Additionally, his September 2005 MRI did not reveal an 
abnormal spine contour.  Consequently, the weight of the 
evidence does not warrant an increased rating based on 
abnormal gait or spinal contour.

Finally, the veteran has not experienced intervertebral disc 
syndrome with incapacitating episodes.  While a health clinic 
report from his service treatment records in October 2004 
indicated that he reported episodes where "his lower 
extremities have given out," there was no prescribed bed 
rest or physician treatment associated with these episodes.  
Additionally, at his August 2004 VA examination, he reported 
pain while walking.  As a result, an increased rating is not 
warranted based on incapacitating episodes.  

Next, the Board will consider whether a separate evaluation 
is warranted for any associated neurological abnormality.  
The veteran has routinely complained that he has radiating 
pain.  Most notably, he complained at his August 2004 VA 
examination of radiating pain down both thighs.  
Additionally, he noted that it hurts when he had to defecate, 
although this pain did not actually inhibit bladder or bowel 
control functioning.  Nonetheless, at the VA examination, his 
measured tendon reflexes at the knees and ankles were equal 
and normal bilaterally, and his lower extremity strength and 
sensory response was "normal throughout."  

Based on this evidence, the Board concludes that the 
veteran's complaints of radiating pain are already 
contemplated by the General Rating Formula.  Specifically, 
the regulations require that the Board rate the diseases of 
the spine "[w]ith or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease."  

As the veteran's neurological assessment is essentially 
normal, the Board finds that his complaints of radiating pain 
do not warrant a separate rating.  As no other associated 
objective neurological abnormalities have been identified, 
there is no basis for a separate rating at this time.

Degenerative Joint Disease of the Left Wrist

The veteran is service-connected for degenerative joint 
disease in his left (minor) wrist with a disability rating of 
10 percent under DC 5215 (limitation of motion).  Of note, 
this is the maximum schedular rating under this code; 
therefore, a higher rating is not warranted regardless of the 
level of disability.    

Next, the Board has considered whether a higher rating is 
warranted under DC 5214 (ankylosis).  Ankylosis is defined as 
a fixation of the joint.  However, a review of the record, 
specifically his August 2004 VA examination as well as other 
evaluations in April and May 2004, indicates that the veteran 
has essentially full range of motion.  To the extent that 
some limitation is noted, it is not sufficient to show 
ankylosis.  Thus, a higher rating under DC 5214 is not 
warranted.  

As to both claims, the Board has also considered the 
veteran's statements as to his low back and left wrist 
disabilities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
veteran's statements of worsening disabilities.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the veteran's 
disabilities have not caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.

In this case, the veteran has not asserted that he has missed 
any work due to his wrist or low back disability, and there 
is no indication that it interferes with his employment 
beyond that which is contemplated by the current rating.  To 
the contrary, he completed twenty years of active duty 
service, even though he experienced these disabilities 
through much of his active duty career.  

In addition, the medical evidence of record consists of 
outpatient treatment, and does not show that he has been 
hospitalized for his wrist or low back disabilities.  
Therefore, the Board finds that referral for an 
extraschedular evaluation for his lumbar spine or wrist 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a disability rating of greater 
than 10 percent for either disability.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's low back and left wrist claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and post-service outpatient 
treatment records, and he was afforded a VA examination in 
August 2004.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating in excess of 10 percent for intervertebral 
disc syndrome at the L3-L4, L4-L5 and L5-S1 with history of 
sciatica is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left wrist is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


